United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1418
Issued: January 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated January 26, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On May 15, 2008 appellant, then a 55-year-old quality assurance specialist, filed an
occupational disease claim alleging that he developed binaural hearing loss due to exposure to
noise in the performance of duty. He stated that he first realized he had hearing loss in 1996 and
first related the loss to his employment in 2003. Appellant retired on May 13, 2008.
In a letter dated May 21, 2008, the Office requested additional factual and medical
evidence from appellant and the employing establishment and allowed 30 days for a response.

The employing establishment responded that appellant had worked in environments that produce
hazardous noise during his employment.
The Office referred appellant to Dr. Elizabeth Payne, a Board-certified otolaryngologist,
for a second opinion evaluation. In a report dated January 15, 2009, Dr. Payne noted appellant’s
employment-related noise exposure and diagnosed moderately severe high frequency
sensorineural hearing losses in both ears worse on the left. She opined that appellant’s high
frequency hearing loss was aggravated by his work environment. Appellant’s audiometric test
results on January 15, 2009 demonstrated in the right ear 10 decibels at 500 cycles per second,
10 decibels at 1,000 cycles per second (cps), 20 decibels at 2,000 cycles per second and 20
decibels at 3,000 cycles per second. In the left ear, appellant had decibel loss of 10, 10, 10 and
55, respectively.
The district medical adviser reviewed appellant’s claim on January 22, 2009 and found
that appellant did not have a ratable impairment in either ear, but that he had significant hearing
loss in the left ear at 3,000 cps and that he would benefit from hearing aids in both ears.
By decision dated January 26, 2009, the Office accepted appellant’s claim for noiseinduced hearing loss. It found that appellant was not entitled to a schedule award, but that he
was entitled to medical benefits.
On appeal, appellant alleged that the Office improperly determined that his right ear was
worse than his left. He further contends that he experiences tinnitus.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.3 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

2

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.6 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.7 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.9 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.10
The A.M.A., Guides provides that tinnitus in the presence of unilateral or bilateral
hearing impairment may impair speech discrimination: “Therefore, add up to five percent for
tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.”11 The A.M.A., Guides advises as follows:
“Some impairment classes refer to limitations in the ability to perform daily
activities. When this information is subjective and possibly misinterpreted, it
should not serve as the sole criterion upon which decisions about impairment are
made. Rather, obtain objective data about the severity of the findings and the
limitations and integrate the findings with the subjective data to estimate the
degree of permanent impairment.”12
ANALYSIS
The Office accepted that appellant sustained an employment-related hearing loss;
however, the district medical adviser further found that appellant’s hearing loss was not ratable
for schedule award purposes. The record contains an audiogram dated January 15, 2009, which
indicates that appellant’s right ear had losses of 10, 10, 20 and 20 decibels at 500, 1,000, 2,000
and 3,000 cps. These losses total 60 decibels and averaged equal 15. The fence of 25 cannot be
deducted from 15 and appellant does not have a ratable hearing loss in his right ear. On the left
appellant’s audiogram indicates decibel losses of 10, 10, 10 and 55 respectively. When totaled,
these losses equal 85 decibels and average to 21.25. The fence of 25 cannot be deduced from
5

A.M.A., Guides at 226-51 (5th ed. 2001).

6

Id.

7

Id.

8

Id.

9

Id.

10

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
11

Id.

12

Id.

3

21.25 and appellant has no ratable hearing loss in his left ear. Accordingly, pursuant to the
Office’s standardized procedures, the Office properly determined that appellant had no ratable
hearing loss in either ear. The Board notes that the record demonstrates that appellant has
greater high frequency hearing loss in his left ear. However, the Board further notes that there
are no medical reports in the record supporting appellant’s claim for tinnitus. Furthermore, as
noted above, the A.M.A., Guides provide an additional impairment rating for tinnitus only if the
underlying hearing loss is measurable. As appellant does not have a ratable hearing loss, he is
not entitled to an additional schedule award for tinnitus.
CONCLUSION
The Board finds that appellant has an employment-related binaural loss of hearing, which
is not ratable for schedule award purposes.
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

